
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1384
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2010
			Mr. Gary G. Miller of
			 California (for himself, Mrs.
			 Myrick, and Mr. Smith of
			 Texas) submitted the following resolution; which was referred to
			 the Committee on the
			 Judiciary, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that State and local governments, and State and local law
		  enforcement personnel in the course of carrying out routine duties, have the
		  inherent authority of a sovereign entity to investigate, identify, apprehend,
		  arrest, detain, or transfer to Federal custody aliens in the United States, for
		  the purpose of assisting in the enforcement of the immigration laws of the
		  United States.
	
	
		Whereas the Federal Government has failed to fully carry
			 out current laws governing the enforcement of the immigration laws of the
			 United States;
		Whereas the Federal Government’s lack of enforcement has
			 failed to curb illegal immigration, secure the borders, and protect the
			 homeland;
		Whereas 11,000,000 to 20,000,000 aliens unlawfully present
			 in the United States currently reside in the United States;
		Whereas 15,000,000 individuals authorized to be employed
			 in the United States are unemployed while an estimated 8,000,000 illegal aliens
			 are unlawfully employed;
		Whereas Mexican drug trafficking organizations have
			 operations within the United States and are geographically dispersed throughout
			 at least 230 cities;
		Whereas the number of drug trafficking-related deaths in
			 Mexico since January 2007 has been estimated at over 14,000;
		Whereas Congress remains concerned with the possibility
			 that the current drug trafficking-related violence in Mexico may spill over
			 into the United States;
		Whereas the failure by the Federal Government to curb
			 illegal immigration and secure the borders has placed, and continues to place,
			 a substantial burden on State and local government agencies to address illegal
			 immigration and the escalating border violence;
		Whereas many State and local governments have actively
			 worked to discourage illegal immigration and to assist in the enforcement of
			 the immigration laws of the United States;
		Whereas such actions and assistance have come at great
			 expense to State and local governments;
		Whereas illegal immigration costs State and local
			 governments $40,000,000,000 to $80,000,000,000 every year;
		Whereas illegal immigration also poses a threat to the
			 security of the United States;
		Whereas the 9/11 Commission Report found that several of
			 the 19 9/11 terrorists had overstayed their tourist visas and therefore were
			 unlawfully present in the United States;
		Whereas 3 of the hijackers had been stopped for traffic
			 violations when they were living illegally in the United States, including the
			 pilot Ziad Jarrah who was cited for speeding just 2 days before the
			 attacks;
		Whereas if the information that those individuals had
			 overstayed visas had been available to local law enforcement officials, several
			 of the hijackers might have been detained and deported, potentially disrupting
			 the 9/11 plot;
		Whereas 3 noncitizens, who authorities say supplied funds
			 to Times Square car-bomb suspect Faisal Shahzad, were arrested in the United
			 States and found to have overstayed their visas and to be unlawfully present in
			 the United States;
		Whereas the State of Arizona recently enacted the Support
			 Our Law Enforcement and Safe Neighborhoods Act to enhance the ability of State
			 and local agencies to discourage illegal immigration, protect Arizona
			 communities against local and international organized crime, and to ease the
			 burden placed on the State;
		Whereas it is the intent of the Support Our Law
			 Enforcement and Safe Neighborhoods Act to make attrition through enforcement
			 the public policy of all State and local government agencies in Arizona;
		Whereas the Support Our Law Enforcement and Safe
			 Neighborhoods Act mirrors Federal law, which already requires aliens to
			 register and carry their documents with them;
		Whereas the Support Our Law Enforcement and Safe
			 Neighborhoods Act simply states that violating Federal immigration law is now a
			 State crime as well;
		Whereas the Support Our Law Enforcement and Safe
			 Neighborhoods Act allows law enforcement officials to ask about immigration
			 status only in the normal course of a lawful stop, detention, or arrest, such
			 as in the course of a traffic stop or criminal arrest;
		Whereas the Support Our Law Enforcement and Safe
			 Neighborhoods Act prohibits a law enforcement official or agency or a county,
			 city, town or other political subdivision solely to consider race, color, or
			 national origin in implementing the requirements of the Act; and
		Whereas the Support Our Law Enforcement and Safe
			 Neighborhoods Act will help to alleviate the costs of illegal immigration on
			 taxpayers and will enhance national security: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)States, and law enforcement personnel of a
			 State (or of a political subdivision of a State) in the course of carrying out
			 routine duties, have the inherent authority of a sovereign entity to
			 investigate, identify, apprehend, arrest, detain, or transfer to Federal
			 custody aliens in the United States (including the transportation of such
			 aliens across State lines to detention centers), for the purposes of assisting
			 in the enforcement of the immigration laws of the United States;
			(2)State and local
			 governments should be supported by the Federal Government for taking actions to
			 discourage illegal immigration;
			(3)State and local
			 governments should be fully reimbursed for the costs associated with illegal
			 immigration;
			(4)State and local
			 governments that knowingly harbor illegal immigrants should be
			 penalized;
			(5)current laws
			 governing the enforcement of the immigration laws of the United States should
			 be enforced to the highest extent of the law;
			(6)attrition through
			 enforcement should be the policy of the United States; and
			(7)legislation to
			 enhance border security and the enforcement of immigration laws should be
			 passed quickly in order to ease the burden on State and local governments and
			 increase national security.
			
